United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1286
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                      John Stone

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                          Submitted: September 3, 2013
                            Filed: September 6, 2013
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      John Stone, who was found incompetent to stand trial on a felon-in-possession
charge, was committed to the custody of the Attorney General for a period of
hospitalization at the United States Medical Center for Federal Prisoners in
Springfield, Missouri, for further evaluation and a determination whether Stone’s
release would be dangerous. Stone now appeals from the order of the District Court1
committing him under 18 U.S.C. § 4246, which provides for a person’s indefinite
commitment to the custody of the Attorney General for hospitalization and treatment
in a suitable facility, unless state placement is available, if the person is found–by
clear and convincing evidence after a hearing–to be suffering from a mental disease
or defect as a result of which his release would create a substantial risk of bodily
injury to another person or serious damage to the property of another.

       We review a § 4246 finding of potential dangerousness for clear error. See
United States v. Steil, 916 F.2d 485, 488 (8th Cir. 1990). Here, mental health
professionals determined that Stone, who was diagnosed with a bipolar-type
schizoaffective disorder, scored in the moderate-to-high range on assessments
designed to measure his risk for future violence; that he had a history of alcohol and
drug problems, removal from his biological parents prior to age sixteen, psychiatric
hospitalizations prior to age eighteen, childhood fire-setting, and juvenile and adult
criminal behavior; and that he had active paranoid delusions. Because Stone
additionally was inconsistent in taking his medication and did not believe he was
mentally ill, the mental health experts unanimously opined that he was potentially
dangerous within the meaning of § 4246 as a result of his mental illness if
unconditionally released to the community. We conclude that the District Court’s
order, premised in part on this evidence, was not clearly erroneous. See United States
v. Williams, 299 F.3d 673, 676 (8th Cir. 2002).




      ¹The late Honorable Richard E. Dorr, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable James C. England, United States Magistrate Judge for the Western District
of Missouri.

                                         -2-
       Accordingly, we affirm. We also grant counsel’s motion to withdraw, subject
to counsel informing Stone about procedures for seeking rehearing or filing a pro se
petition for certiorari.
                         ______________________________




                                        -3-